DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/10/2020 has been entered.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Henkel (DE 202012005879). Regarding claim 1, Henkel discloses a stackable plastic container (fig.1-2) comprising: a base (2) including a recessed portion (3); a sidewall portion; a shoulder; and a spout with an opening (see fig.2 for details); wherein, from a top plan view, the sidewall portion is substantially rectangular (see top plan view in fig.2), having a first pair of opposing sides and a second pair of opposing sides, the first pair of opposing sides having a width greater than a width of the second pair of opposing sides (see fig.2); the shoulder extends from the sidewall portion to the spout from the first pair of opposing sides at a different angle than the second pair of opposing sides: the shoulder and spout are movable downwardly in a vertical direction toward the base (see the dotted line below base 2 in fig.1b and also [0008-0012]); and the recessed portion extends upwardly into the container and is configured to receive a spout of another container (see fig.1b). In combination with other claimed limitations, Henkel and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to a sidewall portion including a ridge at an upper vertical end .

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754